PER CURIAM:
The complaint in this case challenged a Federal Energy Administration interim price regulation for unleaded gasoline that was in effect only from June 1, 1974 to July 9, 1974. The district court rendered a declaratory judgment that the challenged regulation was invalid because it was imposed without such advance public notice and opportunity to comment as the Administrative Procedure Act requires. However, the court also denied the plaintiff’s prayer for relief by way of restitution. Both parties have appealed, the plaintiff from the denial of restitution, and the Federal Energy Administrator from the declaratory invalidation of the challenged order.
After examination of the briefs and the record, this court has concluded that there is no reversible error in either of the challenged provisions of the district court’s judgment.
The judgment is affirmed in its entirety-